FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 07-30241
               Plaintiff-Appellant,
               v.                             D.C. No.
                                           CR-06-00434-1-KI
EDMUNDO LOPEZ-VELASQUEZ,
                                               ORDER
              Defendant-Appellee.
                                      
                     Filed March 8, 2010


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             4245